DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to communication received on 03/17/2021. Claims 1-10 and 13 are pending of which claims 1,4-6, 9-10 and 13 are amended 


Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lowery US 2011/0161421, and further in view of Griffiths US 2010/0145479 and Xu US 2005/0240666.
Regarding claims 1, 6 and 13 Lowery teaches a method, and a first node performed by a first node, for managing transmission of at least one probe message for detection of failure of a second node, wherein a network comprises the first and second nodes, 
["FIG. 11 is a flow chart illustrating a method for determining whether a member 412 has unexpectedly departed community 402. The method begins at step 1000, where master 410 sends member status request 522 to a selected member 412. The member 412 to send member status request 522 to may be determined using any suitable method. For example, master 410 may sequentially traverse peer list 426 and send member status request 522 to each member 412 listed in peer list 426.", ¶144]
wherein the method comprises: receiving a message about an event related to the second node,
[" If a response is received then the YES branch of decisional step 1002 leads to step 1004. At step 1004, master 410 resets the time-out for the member 412 from which the response is received.", ¶144]

 wherein the probe list indicates an order in which nodes, neighboring to the first node, are to be probed by transmission of the probe messages, wherein the second node is one of the nodes neighboring to the first node, and transmitting the probe messages according to the probe list.
["FIG. 11 is a flow chart illustrating a method for determining whether a member 412 has unexpectedly departed community 402. The method begins at step 1000, where master 410 sends member status request 522 to a selected member 412. The member 412 to send member status request 522 to may be determined using any suitable method. For example, master 410 may sequentially traverse peer list 426 and send member status request 522 to each member 412 listed in peer list 426.", ¶144]
[" Community 15 comprises a plurality of clients 12 at whom content items retrieved by browsers 30 may be cached in cache portions 28. Community 15 represents a group of clients 12 which cooperate to form a distributed caching system using cache module 26 and portion 28. Requests by browsers 30 within community 15 for content cached within community 15 do not need to be propagated over network 16 since the requested content is available within community 15. ", ¶54]

Lowery does not teach wherein the message comprises an identifier of the second node and an event type of the event, retrieving at least one policy for failure detection based on the event type, modifying a probe list based on said at least one policy with respect to the second node. Griffiths teaches a system for handling event notifications in a sensor network. Griffiths teaches wherein the message comprises an identifier of the second node 
["The sensor module 210 of controller 20 monitors the sensor devices to ensure each known sensor device registered with the controller 20 remains at the network address under which the device is registered with controller 20.", ¶71]
and an event type of the event, retrieving at least one policy for failure detection based on the event type, 
["Initially, the rules module 230 of controller 20 receives the definition for one or more trigger event rules that define steps to take if a particular event occurs (step 400). The rules module 230 provides an interface that enables a user to define, modify and delete rules. In an embodiment, controller 20 stores the trigger event rule in data storage 25 (step 410). In an embodiment, the stored trigger event rules are referenced by event type to enable the rules module 230 to identify which rules may be triggered based on a specific event. For example, one trigger event rule having a first set of associated actions to be performed is triggered if a motion sensor outside of a building senses motion and generates a motion event while a second trigger event rule having a second set of associated actions to be performed is triggered if a motion sensor inside of a building senses motion and generates a motion event. ", ¶60]
modifying a probe list based on said at least one policy with respect to the second node.
["The sensor module 210 also maintains a list of sensor devices that have been registered with controller 20, and the sensor module 210 periodically sends a command to each sensor device at the network address registered for that sensor device to determine whether the sensor device is still accessible at that network address. The network addresses of the sensor devices may be dynamically assigned using DHCP or another similar protocol, so network addresses assigned to the sensor devices may change over time. If a sensor device does not respond to the command sent by the sensor module 210, the sensor module 210 may broadcast a find sensor message over the local network where the sensor device was last known to have been installed. Each sensor device receiving the broadcast message responds with an identifier for the device and the network address of the device. The sensor module 210 then updates the list of registered devices using this information. Any sensor devices that do not respond are marked as inoperable. ", ¶46]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Lowery maintaining of peer lists (see  Lowery ¶127 )with rules that can trigger actions to be performed by on event type of  event notification sent between devices. The reason for this modification would be to provide a method for customizing how event notification are handled.
The combination of Lowery/Griffiths does not teach a frequency of probing, and thus does not teach a frequency of probing in which nodes, neighbouring to the first node, are to be probed by transmission of the probe messages in accordance with the order and the frequency of probing, wherein the second node is one of the nodes neighbouring to the first node, and transmitting the probe messages according to the order and the frequency of probing in the probe list.  Xu teaches system for polling devices for device data in the analogous networking arts. Xu teaches a frequency of probing in which nodes, neighbouring to the first node, are to be probed by transmission of the probe messages in accordance with the order and the frequency of probing, wherein the second node is one of the nodes neighbouring to the first node, and transmitting the probe messages according to the order and the frequency of probing in the probe list.  
["In this invention, all devices are divided into groups according to their types and inner modules, and assigned a corresponding priority and polling period, so various type of data of the same device can be controlled individually based on their changeability. For example, the data changed more often can be polled more frequently, and the data changed less often can be polled less frequently. ", ¶26]
["With the invention, all managed devices in the current network management system are sorted according to their types, various types of data in each device are sorted so that various modules are formed; and then every module is assigned a priority attribute and a polling period attribute. Among them, the priority shows that which polling sequence should be taken for device data. If two modules have the same priority, then it shows that there is no sequence relationship between them, i.e. either one is permitted to be polled first. The polling period represents a polling interval of the module. Consequently, the invention can set different polling periods for different kinds of data of the same device and take different polling policies according to the changeability of data. For example, the data changed more often can be polled more frequently, and the data changed less often can be polled less frequently", ¶32]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Lowery/Griffiths with adding period/interval at which prioritized devices are to be polled as taught by Xu. The reason for this modification would be provide a more adaptable system for polling devices in a network that can poll certain devices such as high priority devices more often than other devices.

Regarding claims 2 and 7, Lowery teaches wherein the event type relates to one or more of: loss of message(departure of master node),  and change of criticality level of the second node(identify the new master node).
["Each community 100 includes a master node and, optionally, one or more normal nodes. A master node comprises a cache module 26 on a particular client 12 which is responsible for supervising the addition and departure of clients from community 100. The master node receives data associated with the addition of a client 12 to community 100 and the departure of a client 12 from community 100 and communicates the data to the other members of community 100. Any cache module 26 may function as the master node. Any suitable method for electing the master node may be used by cache modules 26. For example, a cache module 26 which has been activated the longest may be selected as the master, with ties being resolved randomly. The departure of the master node causes the election of a new master node by the remaining members of community 100.", ¶74]

Regarding claims 3 and 8, Griffiths teaches wherein the event type is associated with a first layer and the policy is associated with a second layer, wherein the first layer is different from the second layer, wherein the retrieving of said at least one policy comprises: translating (the appropriate rule is identified based on event type and appropriate actions as specified in the rule are performed, the first layer and second layer is implied based on one of ordinary skill in the  art’s understanding that events are in a lower level of data that is acted upon as specified by rules at a higher layer). 
["The sensor module 210 also maintains a list of sensor devices that have been registered with controller 20, and the sensor module 210 periodically sends a command to each sensor device at the network address registered for that sensor device to determine whether the sensor device is still accessible at that network address. The network addresses of the sensor devices may be dynamically assigned using DHCP or another similar protocol, so network addresses assigned to the sensor devices may change over time. If a sensor device does not respond to the command sent by the sensor module 210, the sensor module 210 may broadcast a find sensor message over the local network where the sensor device was last known to have been installed. Each sensor device receiving the broadcast message responds with an identifier for the device and the network address of the device. The sensor module 210 then updates the list of registered devices using this information. Any sensor devices that do not respond are marked as inoperable. ", ¶46]

Regarding claims 4 and 9, Xu teaches wherein each policy of said at least one policy comprises one or more of: an indication about probing order(sequentially  i.e. in order of priority of the device , ¶32), a parameter relating to the frequency of probing  a type of probe message, and a time stamp.
["In this invention, all devices are divided into groups according to their types and inner modules, and assigned a corresponding priority and polling period, so various type of data of the same device can be controlled individually based on their changeability. For example, the data changed more often can be polled more frequently, and the data changed less often can be polled less frequently. ", ¶26]
["With the invention, all managed devices in the current network management system are sorted according to their types, various types of data in each device are sorted so that various modules are formed; and then every module is assigned a priority attribute and a polling period attribute. Among them, the priority shows that which polling sequence should be taken for device data. If two modules have the same priority, then it shows that there is no sequence relationship between them, i.e. either one is permitted to be polled first. The polling period represents a polling interval of the module. Consequently, the invention can set different polling periods for different kinds of data of the same device and take different polling policies according to the changeability of data. For example, the data changed more often can be polled more frequently, and the data changed less often can be polled less frequently", ¶32]

Regarding claims 5 and 10, Xu teaches wherein the modifying of the probe list comprises: setting a position of the second node in the probe list based on said at least one policy, thereby modifying the probe list in terms of the frequency and the  order with respect to the second node(sequentially  i.e. in order of priority of the device , ¶32)
["In this invention, all devices are divided into groups according to their types and inner modules, and assigned a corresponding priority and polling period, so various type of data of the same device can be controlled individually based on their changeability. For example, the data changed more often can be polled more frequently, and the data changed less often can be polled less frequently. ", ¶26]
["With the invention, all managed devices in the current network management system are sorted according to their types, various types of data in each device are sorted so that various modules are formed; and then every module is assigned a priority attribute and a polling period attribute. Among them, the priority shows that which polling sequence should be taken for device data. If two modules have the same priority, then it shows that there is no sequence relationship between them, i.e. either one is permitted to be polled first. The polling period represents a polling interval of the module. Consequently, the invention can set different polling periods for different kinds of data of the same device and take different polling policies according to the changeability of data. For example, the data changed more often can be polled more frequently, and the data changed less often can be polled less frequently", ¶32]


Applicant Remarks
Applicant amendments have overcome 101 rejection of claim 6-10 and 13. The rejection is withdrawn.
Applicant remarks regarding the alleged deficiencies of Lowery and Griffiths in teaching the claims as amended has been considered. The applicant alleges Lowery and Grifitths do not teach the modifying of a probe list based on a policy. The examiner disagrees Griffiths teaches user defined rules. Such would be understood by one of ordinary skill to correspond to a policy. Such a rule or policy define the behavior of sensors and other devices on a network. User 
With respect to the arguments alleging deficiency of the rejection of Lowery in view of Griffiths, for the claims as amended. The examiner contends such limitations are obvious over Lowery/Griffiths in further view of Xu as presented in the rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TOM Y CHANG/
Primary Examiner, Art Unit 2456